                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ALFONZO WELLS, JR.

                          Plaintiff,
      v.                                                   Case No. 20-cv-1107-pp

SGT ANDERSON, SGT CLOPE,
SGT HESTHEAVEN, SGT MORRIS,
DEPUTY REED, DEPUTY HARRINGTON,
DEPUTY GREEN, CAPTAIN FRIEND,
SHERIFF CHRISTOPHER P. SCHMALING,
MEDICAL STAFF JULIE AND LEITECHA,
SGT GONZONLEZ, and DEPUTY DONOVAN,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
   WITHOUT PREPAYING FILING FEE (DKT. NO. 9), DENYING AS MOOT
 PLAINTIFF’S ADDITIONAL MOTIONS FOR LEAVE TO PROCEED WITHOUT
 PREPAYING THE FILING FEE (DKT. NOS. 13, 15), DENYING PLAINTIFF’S
 REQUESTS FOR RECRUITMENT OF COUNSEL (DKT. NOS. 8, 16, 18) AND
            SCREENING COMPLAINT UNDER 28 U.S.C. §1915A
______________________________________________________________________________

      Alfonzo Wells, Jr., who previously was incarcerated at the Racine County

Jail and who is representing himself, filed a complaint under 42 U.S.C. §1983,

alleging that the defendants held him against his will, mistreated him and

abused him in violation of his civil rights. This decision resolves the plaintiff’s

motions for leave to proceed without prepaying the filing fee, dkt. nos. 9, 13,

15, and to appoint counsel, dkt. nos. 13, 15, 16 and 18, and screens his

complaint, dkt. no. 1.




                                          1

           Case 2:20-cv-01107-PP Filed 09/13/21 Page 1 of 25 Document 29
I.    Motions for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 9, 13, 15)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was incarcerated when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA lets the court allow an incarcerated plaintiff the ability to proceed

with his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2).

When funds exist, the incarcerated person must pay an initial partial filing fee.

28 U.S.C. §1915(b)(1). He then must pay the balance of the $350 filing fee over

time, through deductions from his prisoner account. Id.

      On November 9, 2020, the court ordered the plaintiff to pay an initial

partial filing fee of $3.07. Dkt. No. 14. On November 19, 2020, the court

received from the plaintiff an affidavit indicating that because of poverty, he

was not able to “pay the cost of all 3 actions or special proceeding or initial fee!”

Dkt. No. 17. He stated that he had no income, no family support and no public

assistance, and that he had had physical and mental disabilities since 2010

that prevented him from working. Id. at 1. The plaintiff stated that he “had one

time balance of $35.35” in his account, but $10 was taken to pay medical costs

on October 29, 2020. Id. at 2. He stated that he needed the remaining money

“to order personal hyg[iene] such as soap, shampoo, toothbrush, toothpaste.”

Id. The next day—November 20, 2020—the court received the same affidavit

from the plaintiff, but this time it had been notarized. Dkt. No. 19.

      The plaintiff filed this lawsuit on July 20, 2020. Dkt. No. 1. On October

22, 2020—three months later—the plaintiff filed a trust account statement that



                                         2

        Case 2:20-cv-01107-PP Filed 09/13/21 Page 2 of 25 Document 29
covered the period July 7, 2020 through September 30, 2020.1 Dkt. No. 10.

The statement showed that the plaintiff had a negative account balance of

$10.50 as of September 30, 2020. Dkt. No. 10. It showed that two weeks before

he filed the complaint in this case, he had a balance of negative $10. Id.

      On September 22, 2020, the plaintiff filed a second lawsuit. Wells v.

Hestheaven, Case No. 20-cv-1510. Over a month later, on October 28, 2020, he

filed a trust account statement in that case; it covered the period from July 7,

2020 through October 6, 2020. Id. at Dkt. No. 13. That statement showed that

on October 5, 2020, the plaintiff had received a deposit of $46.05, $10.50 of

which was used to cover the negative account balance reflected on the trust

account statement he filed in this case. Id. (This explains the $35.55 account

balance the plaintiff mentioned in his affidavit.) An additional $2.25 was used

to pay for phone time and “Property Misc.” Id. The statement showed that as of

October 6, 2020, the plaintiff’s account balance was $33.30. Id.

      On October 5, 2020, the plaintiff filed a third lawsuit. Wells v. Koski,

Case No. 20-cv-1557. Two weeks later, on October 22, 2020, he filed a trust

account statement in that case. Id. at Dkt. No. 9. That statement was updated

through October 14, 2020. It showed that on October 7 and 8, 2020, the

plaintiff had spent $2.00 on phone time and that on October 14, 2020 he spent


1
 The law required the plaintiff to file a statement covering the six months prior
to the date he filed the complaint, so the statement should have covered
January through June 2020. But in his complaint, the plaintiff stated that he
arrived at the Racine County Jail on June 29, 2020. Dkt. No. 1 at 1. It appears
that the trust account statement covered the period from the date the plaintiff
arrived at the jail until the approximate time he provided the court with the
trust account statement.
                                        3

        Case 2:20-cv-01107-PP Filed 09/13/21 Page 3 of 25 Document 29
$0.25 on “indigent property.” Id. The statement showed that as of October 14,

2020, the plaintiff’s balance was $31.50.

      Finally, on December 21, 2020, the plaintiff paid the $3.07 initial partial

filing fee in the last case—Case No. 20-cv-1557.

      Under 28 U.S.C. §1915(b)(4), this court has the authority to waive a

plaintiff’s initial partial filing fee if he lacks both the “assets” and the “means”

to pay it. The Seventh Circuit Court of Appeals has explained that “[i]t is not

enough that the prisoner lacks assets on the date he files.” Newlin v. Helman,

123 F.3d 429, 435 (7th Cir. 1997), overruled in part on other grounds by

Walker v. O’Brien, 216 F.3d 626, 628–29 (7th Cir. 2000), and Lee v. Clinton,

209 F.3d 1025, 1027 (7th Cir. 2000). If that were the case, an incarcerated

person could avoid paying the initial partial filing fee by spending what is in his

trust account before filing his lawsuit. For that reason, courts construe the

word “means” broadly. An incarcerated person may lack “assets” but still have

“means” to pay the fee.

      At one time, the plaintiff arguably had the assets to pay an initial partial

filing fee. As of October 14—a week before he filed the trust account statement

in this case—the plaintiff had $31.50 in his trust account. The court issued the

order requiring him to pay the initial partial filing fee on November 9, not quite

a month later. But in his November 16, 2020 affidavit, the plaintiff stated that

“medical” took $10.00 from his account on October 29, 2020, which, he

asserted, took his balance down to $20. Dkt. No. 17 at 2. A month later, on

December 21, 2020, the plaintiff paid the initial partial filing fee in one of the


                                          4

        Case 2:20-cv-01107-PP Filed 09/13/21 Page 4 of 25 Document 29
three cases; assuming that he did not get any more deposits, that would have

taken his balance down to less than $17.00. As the plaintiff pointed out in his

affidavit, he needs to purchase hygiene items.

      The plaintiff made the choice to file three lawsuits. Normally the court

would expect him to be prepared to pay three initial partial filing fees. But

given his explanation of his financial status, the financial history reflected in

the three trust account statements he has filed and the plaintiff’s recent history

of living arrangements (discussed below), the court cannot conclude that the

plaintiff has either the assets or the means to pay the initial partial filing fee.

The court will not require him to pay the initial partial filing fee in this case.

The court will deny as moot the plaintiff’s second and third motions to proceed

without prepaying the filing fee. Dkt. Nos. 13, 15.

      The PLRA, however, does not allow the court to waive the $350 filing fee.

It says that an incarcerated plaintiff who asks to proceed without prepaying the

filing fee is nonetheless “required to pay the full amount of the filing fee.” 28

U.S.C. §1915(b). Although the court is waiving the initial partial filing fee in the

first two of the plaintiff’s cases and granting his motion to proceed without

prepaying the full filing fee in the last one, he still owes a $350 filing fee in each

of the first two cases and a balance of $346.93 in the third one—a total of

$1,046.93. He must pay the $350 filing fee for this case over time as he is able.

II.   Screening the Complaint

      A.     Federal Screening Standard




                                          5

        Case 2:20-cv-01107-PP Filed 09/13/21 Page 5 of 25 Document 29
      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,


                                          6

        Case 2:20-cv-01107-PP Filed 09/13/21 Page 6 of 25 Document 29
798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.     The Plaintiff’s Allegations

      The plaintiff named as defendants approximately thirteen sergeants,

officers and medical staff at the Racine County Jail. Dkt. No. 1 at 1. He

indicated that he came to the jail on June 29, 2020, facing two misdemeanor

charges of possession of marijuana and “a disturbance.” Id. at ¶2. The plaintiff

asserted that this was his first time at the Racine County Jail. Id. at ¶3. He

alleged that on July 2, 2020, when he was in an intake cell, unspecified officers

escorted him to see a nurse. Id. The plaintiff said that when he got back to the

intake cell, his legal papers related to the misdemeanors were moved to the

floor. Id. The next few lines of the complaint are cut off or illegible; page one

ends with “I picked up my pink,” and page two begins with part of a word,

followed by “in my cell.” Id.

      The next readable lines of the complaint alleged that unspecified officers

“denied the issue” of writing the plaintiff a “fake court date of 8/06/20.” Id. The

plaintiff indicated that “somehow,” he was able to go court the same day that

he confronted “them of the fake court date.” Id. The plaintiff said that on July

2, 2020, he was granted a signature bond, but that as of the date he wrote the

complaint, he was still being held at the jail “against [his] will and wishes.” Id.


                                           7

        Case 2:20-cv-01107-PP Filed 09/13/21 Page 7 of 25 Document 29
The plaintiff alleged that he was on parole in Illinois, but that Illinois did not

revoke his parole as a result of the two misdemeanors on which he was being

held in the Racine County Jail. Id. He also stated that his parole officer was not

aware of the charges against him or his complaint. Id. The plaintiff stated that

he called his family and friends, who informed him that his picture and

fingerprints were not in the Racine County Jail system or database. Id. at ¶4.

The plaintiff says that they called his parole officer, who “demand immediate

release from custody.” Id.

      The plaintiff alleged that on July 4, 2020, while he remained in the

Racine County Jail, he was having “another medical crisis emergency” and was

pressing his emergency call button over 100 times; he says he broke skin off

his knuckle from knocking hard on his room window to try to get the officers’

attention. Id. at ¶5. He alleged that he could see unspecified officers looking

into his cell while he was pressing the button and knocking on the window, but

that they did nothing. Id. The plaintiff alleged that he wrote a grievance and

wrote to medical and mental but that as of the date he wrote the complaint,

they had not responded. Id.

      The plaintiff asserted that on July 5, 2020, another unspecified officer in

intake “tried to mase and tase” the plaintiff “for not looking up” because the

plaintiff asked if he could take a shower because he had not been able to take

one in three or four days. Id. The plaintiff said that officers refused and wrote

him a disciplinary ticket, for which he was “found guilty.” Id. He asserted that

it was ordered that officers take his mattress away for twelve days. Id. The


                                          8

        Case 2:20-cv-01107-PP Filed 09/13/21 Page 8 of 25 Document 29
plaintiff explained that he tried to refuse, but that on July 7, 2020, unspecified

officers and sergeants “rushed in [his] cell with full SERT body suits on and

took [his] mattress.” Id. During the incident, an unnamed officer allegedly

“grabbed a hand full of [his] penis.” Id. The plaintiff alleged that this was the

third P.R.E.A. (Prison Rape Elimination Act) incident about which he’d filed a

grievance since he’d been there. Id. The plaintiff asserted that he has written

over twenty-five requests/complaints but had received responses for only two.

Id. The plaintiff stated that as of the day he wrote the complaint, it was his

eighth or ninth consecutive day with no mattress, cover, sheets, tissue or time

out of his cell to shower or make phone calls. Id. He alleged that he was in a

dirty intake cell with bed bugs, and he wrote something illegible about his toilet

and sink. Id. He stated that it was very cold “due to Cov-19” and that he was

suffering from hypothermia. Id. He indicated that he told the nurse that he was

anemic and diabetic and that he’d hardly been out of his cell for an hour in

eight or nine days. Id. The plaintiff said that “she” (presumably the nurse) and

“Anderson just laughed.” Id. The plaintiff stated that he was “enduring sever[e]

pain and suffering,” that he was in immediate danger and fear for his life. Id.

The plaintiff seeks $1.1 million in damages. Id.

      C.     Analysis

             1.    The Plaintiff’s Location

      The plaintiff alleges that he suffered harm while he was at the Racine

County Jail. The plaintiff filed this lawsuit in July 2020 and was in the jail at

that time. The court did not promptly screen the case. As a result, the plaintiff


                                         9

        Case 2:20-cv-01107-PP Filed 09/13/21 Page 9 of 25 Document 29
has moved several times since he filed the complaint. On March 8, 2021, the

court received from the plaintiff a letter explaining that his new address was

the Stateville Correctional Center in Joliet, Illinois. Dkt. No. 25. On May 3,

2021, the court received another change-of-address notice from the plaintiff,

indicating that his new address was 600 Linwood Road, P.O. Box 1327,

Galesburg, Illinois. Dkt. No. 27. (The court notes that the Hill Correctional

Center is located at 600 Linwood Road in Galesburg, Illinois.

https://www2.illinois.gov/idoc/facilities/Pages/hillcorrectionalcenter.aspx.)

On May 10, 2021, the court received another letter, stating that the plaintiff

had been residing at 11001 S. Wentworth Avenue in Chicago since May 8,

2021. Dkt. No. 28. (This is the address of the Cornerstone Recovering

Community, a drug rehab facility. https://www.drug-rehab-

headquarters.com/illinois/facility/cornerstone-recovering-community-chicago-

2/.) Finally, on August 5, 2021, the clerk’s office received another change-of-

address notice; this one listed only the case number of the plaintiff’s third case,

Wells v. Koski, Case No. 20-cv-1557. This letter advised the court that the

plaintiff’s updated address was 126 Odgen Street, Belvidere, Illinois 61008,

and that the plaintiff had been at that address since June 1, 2001. Case No.

20-cv-1557 at Dkt. No. 28.

            2.     The Plaintiff’s Legal Claims

      As best the court can determine, the plaintiff has alleged six claims. He

alleges that someone appears to have moved his legal papers while he was

visiting the nurse—perhaps he is arguing that he was denied his right of access


                                        10

       Case 2:20-cv-01107-PP Filed 09/13/21 Page 10 of 25 Document 29
to the courts. He alleges that he was held at the jail against his will—perhaps

he alleges false imprisonment or unlawful pretrial detention under the Fourth

Amendment. He alleges that he had a medical crisis/emergency and that

officers saw it but ignored him—this sounds like a claim of denial of medical

care. He alleges that officers used excessive force when they used Mace and

tasered him for failing to look up after asking to shower. He alleges that he was

subjected to unconstitutional conditions of confinement; he says he was

subjected to eight or nine days of cold with no mattress or sheets, in a dirty,

bug-ridden cell without the ability to shower and that an officer sexually

assaulted him.

      To state a claim for denial of access to the courts, a plaintiff must allege

“that the defendant rendered the plaintiff unable ‘to pursue a legitimate’ claim.”

Morris v. Dickman, 791 F. App’x 607, 610 (7th Cir. 2019) (quoting Ortiz v.

Downey, 561 F.3d 664, 671 (7th Cir. 2009)).

      To prove false imprisonment under Wisconsin law, a plaintiff must allege

that the defendants “confined him without consent or authority.” Sasson v.

Kravit, 370 Wis.2d 787, *9 (Ct. App. 2016) (citation omitted). An incarcerated

person who alleges that he is wrongfully detained as the result of a judicial

determination that probable cause existed to detain him cannot sue for

damages until he is out of custody. Manuel v. City of Joliet, Ill., 903 F.3d 667,

670 (7th Cir. 2018). A person who seeks immediate release from ongoing state

custody must do so through a petition for a writ of habeas corpus, not by filing




                                        11

       Case 2:20-cv-01107-PP Filed 09/13/21 Page 11 of 25 Document 29
a civil rights lawsuit under 42 U.S.C. §1983. Preiser v. Rodriguez, 411 U.S. 475

(1973).

      A plaintiff alleging that he was denied adequate medical care must first

demonstrate “that he suffered from an objectively serious medical condition.”

Knight v. Grossman, 942 F.3d 336, 340 (7th Cir. 2019). “[M]edical-care claims

brought by pretrial detainees” arise under the Fourteenth Amendment, so a

pretrial detainee also must show that the defendants’ conduct regarding his

serious medical need was “objectively unreasonable.” Miranda v. Cty. of Lake,

900 F.3d 335, 352 (7th Cir. 2018). The plaintiff must allege that the

defendants’ actions were “purposeful, knowing, or reckless disregard of the

consequences.” Id. at 354.

      Similarly, a pretrial detainee who claims he was subjected to excessive

force must allege that the “force purposely or knowingly used against him was

objectively unreasonable.” Kingsley v. Hendrickson, 576 U.S. 389, 396-97

(2015). Courts determining whether the defendants used “objectively

reasonable” force consider factors such as “the relationship between the need

for the use of force and the amount of force used,” whether the plaintiff was

injured, whether the officer tried to limit the amount of force used, the threat

the officer perceived and other factors. Id. at 397.

      To state a claim for unconstitutional conditions of confinement, a

plaintiff must allege that a defendant or defendants subjected him to an

excessive risk to his health or safety. Quinn v. Wexford Health Sources, Inc.,

___ F.4th ___, 2021 WL 3485509, at *6 (7th Cir. Aug. 9, 2021) (quoting Farmer


                                        12

          Case 2:20-cv-01107-PP Filed 09/13/21 Page 12 of 25 Document 29
v. Brennan, 511 U.S. 825, 837 (1994)). A pretrial detainee who alleges

unconstitutional conditions of confinement must “establish that a defendant

‘acted purposefully, knowingly, or perhaps even recklessly.’” Self v. Bergh, 835

F. App’x 873, 875 (7th Cir. 2020) (quoting Miranda, 900 F.3d at 353.

      Perhaps the plaintiff could state sufficient facts for the court to allow him

to proceed on one or more of these causes of action. He has described some

events and conditions that sound like they might violate the Constitution. But

the plaintiff has not told the court which of the defendants did these things to

him. The plaintiff has provided the court with a list of names (the defendants)

and a list of alleged violations, but he hasn’t matched the defendants with the

violations. He alleges that when he returned from seeing the nurse, he noticed

that his legal papers had been moved to the floor. But he does not say who

moved them, or what effect that had on his ability to proceed in court. He

alleged that he was being held against his will in the Racine County Jail, but

did not tell the court who it was that he believed was responsible for holding

him against his will—the police who arrested him? The guards in the jail? The

judge who ordered him detained? He says that on July 4, he saw officers

looking in his cell while he was in distress but doing nothing, yet he does not

tell the court who those officers were or explain how they knew that he was in

medical distress. He does not identify the officer who used Mace and a Taser

again him on July 5. He does not say who ordered his mattress taken away

from him, or who took the mattress (and sheets and other items). He does not

identify the officer who allegedly sexually assaulted him. He does not identify


                                        13

       Case 2:20-cv-01107-PP Filed 09/13/21 Page 13 of 25 Document 29
the nurse whom he told that he was suffering. He does say that the nurse and

“Anderson” just laughed, and he has named a Sgt. Anderson as a defendant.

But he does not say what role Anderson played, if any, in denying him humane

conditions of confinement.

      “A plaintiff bringing a civil rights action must prove that the defendant

personally participated in or caused the unconstitutional actions.” Alejo v.

Heller, 328 F.3d 930, 936 (7th Cir. 2003) (citing Duncan v. Duckworth, 644

F.2d 653, 655 (7th Cir. 1981)). “The plaintiff must demonstrate a causal

connection between (1) the sued officials and (2) the alleged misconduct.”

Colbert v. City of Chi., 851 F.3d 649, 657 (7th Cir. 2017) (citing Wolf-Lillie v.

Sonquist, 699 F.2d 864, 869 (7th Cir. 1983)). To state a claim for which a

federal court may grant relief, a plaintiff must tell the court the name of the

person who committed the particular act or acts he complains of.

      There are also facts that are missing. If, for example, the court is correct

that in describing the moving of his legal papers, the plaintiff seeks to state a

claim for denial of access to the court, he has not provided sufficient facts. The

simple fact that someone may have moved his legal papers is not enough for

the plaintiff to state a claim for denial of access to the courts. He must also

demonstrate that the moving of the papers somehow made him unable to

pursue his legal rights in his criminal case. In his claim that officers ignored

his medical crisis, the plaintiff does not explain what kind of medical crisis he

was having, or how the officers who looked in his cell would have known that

he was trying to get their attention for medical reasons (and not, for example,


                                        14

       Case 2:20-cv-01107-PP Filed 09/13/21 Page 14 of 25 Document 29
because his toilet was plugged). The plaintiff does need to tell the court every

single detail of every event, but he needs to provide enough information for the

court to determine whether the defendants engaged in conduct that violated

the Constitution, and which defendants did so.

      The plaintiff also appears to have tried to add new claims and new

defendants to the case over the months after he filed the complaint. Three

months after he filed his complaint, the plaintiff filed a motion asking the court

to appoint him a lawyer. Dkt. No. 8. Actually, the first page of the document

asked the court to appoint counsel. Id. at 1. The last three pages appear to be a

portion of this court’s form complaint (the first page is missing), where the

plaintiff alleged that on September 6, 2020 (two months after he filed the

complaint) he was exposed to toxic sewage in his cell at the Racine County

Jail—a claim he did not raise in the complaint in this case, but the claim which

forms the basis of his lawsuit in Case No. 20-cv-1557. Id. at 2-4.

      Four months after he filed the complaint in this case, the plaintiff filed

two affidavits. Dkt. Nos. 20, 21. These affidavits allege additional facts about

events that took place after the plaintiff filed his complaint. For example, in one

affidavit the plaintiff alleges that C.O. Noonan—who is not a defendant in any

of the three cases—knowingly exposed him to the COVID-19 virus in

September 2020. Dkt. No. 20 at 1. In the other, he alleges that named and

unnamed officers—again, officers who are not defendants in any of the three

cases—were retaliating against him by opening his mail and taking other

actions. Dkt. No. 21. In the top, right-hand corner of these affidavits, the


                                        15

       Case 2:20-cv-01107-PP Filed 09/13/21 Page 15 of 25 Document 29
plaintiff listed the case numbers for all three of his pending cases, so the

clerk’s office filed the affidavits in all three cases, even though they involved

defendants who were not named in any of the three lawsuits. He also filed an

affidavit dated January 8, 2021, again listing all three case numbers,

reiterating the claims in this complaint but adding details. Dkt. No. 24 at 2-3.

      This “piecemeal” approach is inappropriate and confusing for several

reasons. First, once a plaintiff has filed his complaint, if he wants to add more

details or clarify something or add a defendant, the proper way to do it is to file

an amended complaint as described in Federal Rule of Civil Procedure 15. That

rule allows a plaintiff to amend his complaint one time without asking the

court’s permission. After that, he must file a motion asking the court to give

him permission to make further amendments. This court’s Civil Local Rule

15(a) requires a party to “reproduce the entire pleading as amended.” This way,

rather than the court looking at three or four different documents to figure out

all the facts the plaintiff wants to allege, it need look at only one document—

the amended complaint.

      Second, the plaintiff did not use this court’s complaint form. If he had,

he would have been able to see from the form the information the court needed.

The court is sending with this order the court’s amended complaint form and

its Guide to Filing Prisoner Complaints Without a Lawyer in The United States

District Court for the Eastern District of Wisconsin. The plaintiff must use this

form if he chooses to amend the complaint.




                                         16

        Case 2:20-cv-01107-PP Filed 09/13/21 Page 16 of 25 Document 29
      Third, the affidavits at Dkt. Nos. 20 and 21 describe events that occurred

after the date the plaintiff filed this lawsuit. A plaintiff may not pursue in the

same lawsuit events that occurred after he filed that lawsuit unless those

events “relate[] back to the date of the original pleading.” Fed. R. Civ. P. 15(c).

In other words, the events that happened later must have arisen out of the

same conduct, transaction or occurrence set out in the original complaint. Fed.

R. Civ. P. 15(c)(1). The events the plaintiff described in the amendments do not

relate back to the claims he stated in the complaint in this case—they involve

different officers, took place on different dates and involve different occurrences

or events. The plaintiff must bring each of those claims in a separate lawsuit.

The fact that all the events the plaintiff describes occurred while he was in the

Racine County Jail is not sufficient to relate the claims back to the original

complaint.

      Fourth, by filing the affidavits in all three of his cases, the plaintiff

appears to be trying to litigate the same claims in three cases at once. A party

cannot litigate the same issue in multiple cases; whichever case is resolved first

will “preclude” re-litigation of the resolved issues in the other cases. See, e.g.,

Waagner v. United States, 971 F.3d 647, 657 (7th Cir. 2020). If the plaintiff

wishes to state a claim against C.O. Noonan for allegedly purposefully exposing

the plaintiff to the COVID-19 virus, he must file a new complaint—which will

result in a new $350 filing fee—against C.O. Noonan.

      Fifth, a plaintiff may not raise unrelated claims against different

defendants in the same case. See George v. Smith, 507 F.3d 605, 607 (7th Cir.


                                         17

        Case 2:20-cv-01107-PP Filed 09/13/21 Page 17 of 25 Document 29
2007); Fed. R. Civ. P. 18(a) and 20(a)(2). Under Rule 18(a), a plaintiff may bring

multiple claims against the same defendant in one lawsuit. So, for example, the

plaintiff may sue Defendant 1 for Claims A, B, C and D. Under Rule 20(a)(2), a

plaintiff may bring the same claim against multiple defendants in one lawsuit.

So, for example, a plaintiff may sue Defendants 1, 2, 3, 4 and 5 in the same

lawsuit if all of them were allegedly involved in the violation stated in Claim A.

      [B]ut Claim A against Defendant 1 should not be joined with
      unrelated Claim B against Defendant 2. Unrelated claims against
      different defendants belong in different suits, not only to prevent the
      sort of morass that [a] 50-claim, 24-defendant suit produce[s] but
      also to ensure that prisoners pay the required filing fees—for the
      Prison Litigation Reform Act limits to 3 the number of frivolous suits
      or appeals that any prisoner may file without prepayment of the
      required fees.

George, 507 F.3d at 607.

      The court will dismiss this complaint, but it will give the plaintiff a

chance to file an amended complaint that addresses the problems identified in

this order. The plaintiff first should decide which claim or claims he wants to

pursue in this case. If he wants to pursue more than one claim in this case,

and all those claims involved the same defendant or defendants, he may bring

them all in this case. But he must file a separate lawsuit for each claim that

involves different defendants.

      Once the plaintiff has decided which claim or claims he wants to pursue

in this lawsuit, he must use the enclosed amended complaint form. He must

list the case number for this case on the first page. He must list the names of

all the defendants he wants to sue in this case in the caption of the amended

complaint. He should use the spaces on pages two and three to state the key
                                        18

       Case 2:20-cv-01107-PP Filed 09/13/21 Page 18 of 25 Document 29
facts that give rise to the claims he wishes to bring, and to describe which

defendants he believes committed the violations that relate to each claim. If

there is not enough space on those pages, the plaintiff may use up to five

additional sheets of paper, double-spaced so that the court can read them. The

amended complaint takes the place of the prior complaint and must be

complete in itself; the plaintiff may not refer the court back to his original

complaint and instead must include in the amended complaint any of the facts

from the original complaint that are necessary to his claims. The plaintiff also

should avoid writing at the very edges of the paper. Words at the bottom, top or

side edges can get cut off when a document is scanned into the court’s

computerized case management system. A number of the documents the

plaintiff filed in this case had words or sentences cut off because the plaintiff

wrote too close to the edge of the paper.

      The plaintiff should provide the court with enough facts to answer the

following questions: 1) Who violated his constitutional rights? (He must provide

the name of the person; if he does not know the person’s name, he may refer to

the person as “John Doe” or “Jane Doe” with some description, such as “John

Doe sergeant, a white female on duty in the late afternoon on July 4.”); 2) What

did each person do to violate his rights?; 3) Where did each person violate his

rights?; and 4) When did each person violate his rights? The amended

complaint does not need to be long or contain legal language or citations to

statutes or cases, but it does need to provide the court and each defendant




                                         19

       Case 2:20-cv-01107-PP Filed 09/13/21 Page 19 of 25 Document 29
with notice of what that defendant allegedly did or did not do to violate the

plaintiff’s rights.

       If the plaintiff files an amended complaint that complies with these

instructions by the deadline the court sets at the end of this order, the court

will screen it and decide whether it states a claim.

       Finally, the plaintiff must not list all three of his pending case numbers

on every document he files with the court unless the document relates to all

three cases (such as a change-of-address notice). Before he files a document,

the plaintiff must decide which case it relates to. He must write the case

number for that case—and only that case—on the document. When the court

receives that document, the clerk’s office staff will file the document in the case

with that case number. If the plaintiff does not put a case number on a

document or if (as he did with the affidavits) he puts all his case numbers on a

single document, the court may direct the clerk’s office to return the document

to the plaintiff unfiled and instruct him to select one case in which to file it.

III.   Motions for Recruitment of Counsel (Dkt. Nos. 8, 16, 18)

       The plaintiff filed three motions asking the court to appoint a lawyer to

represent him. Dkt. Nos. 8, 16, 18 (documents 16 and 18 are identical.) The

plaintiff stated that he was indigent. Dkt. No. 8 at 1. He stated that he had

been writing to “multiple of attorneys across the State of Wisconsin” but that

he had not received any responses; he said that he wrote to several law firms

asking to be appointed counsel “through the City of Milwaukee, Wisconsin of

legal counsel (pro-bono) through the Courts.” Id. He asserted that the Racine


                                         20

        Case 2:20-cv-01107-PP Filed 09/13/21 Page 20 of 25 Document 29
County Jail had been tampering with his mail. Id. Finally, he stated that he

understood that if the court appointed a lawyer but it turned out he was able

to pay, the lawyer would share that fact with the court, and he stated that he

understood that if he made any false statements in his request for counsel, his

case would be dismissed. Id.

      In a civil case, the court has the discretion to recruit counsel for

individuals unable to afford counsel. Navejar v. Iyola, 718 F.3d 692, 696 (7th

Cir. 2013); 28 U.S.C. §1915(e)(1); Ray v. Wexford Health Sources, Inc., 706

F.3d 864, 866–67 (7th Cir. 2013). “[D]eciding whether to recruit counsel ‘is a

difficult decision: Almost everyone would benefit from having a lawyer, but

there are too many indigent litigants and too few lawyers willing and able to

volunteer for these cases.’” Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir.

2014) (quoting Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

      In exercising its discretion, the court must consider two things: “(1) ‘has

the indigent plaintiff made a reasonable attempt to obtain counsel or been

effectively precluded from doing so,’ and (2) ‘given the difficulty of the case,

does the plaintiff appear competent to litigate it himself?’” Pennewell v. Parish

et al., 923 F.3d 486, 490 (7th Cir. 2019) (quoting Pruitt v. Mote, 503 F.3d 647,

653 (7th Cir. 2007)). To satisfy the first prong, the court must determine that a

plaintiff made a good faith effort to hire counsel. Pickett v. Chi. Transit

Authority, 930 F.3d 869, 871 (7th Cir. 2019). To do so, the plaintiff must show

he contacted at least three lawyers and provide the court with (1) the lawyers’




                                         21

        Case 2:20-cv-01107-PP Filed 09/13/21 Page 21 of 25 Document 29
names; (2) their addresses; (3) how and when the plaintiff attempted to contact

the lawyer; and (4) the lawyers’ responses.

      When considering the second element, the court “must examine the

difficulty of litigating specific claims and the plaintiff’s individual competence to

litigate those claims without counsel.” Pennewell, 923 F.3d at 490. The court

looks at “whether the difficulty of the case, factually, legally, and practically,

exceeds the litigant’s capacity as a layperson to coherently litigate the case.” Id.

This includes “all tasks that normally attend litigation,” such as “evidence

gathering, preparing and responding to court filings and motions, navigating

discovery, and putting on a trial.” Id. at 490–91. The court “must consider the

plaintiff’s literacy, communication skills, education level, litigation experience,

intellectual capacity, psychological history, physical limitations and any other

characteristics that may limit the plaintiff’s ability to litigate the case.” Id. at

491. In situations where the plaintiff files his motion in the early stages of the

case, the court may determine that it is “impossible to tell whether [the

plaintiff] could represent himself adequately.” Pickett, 930 F.3d at 871.

      The plaintiff has not demonstrated that he made a good-faith effort to

find a lawyer on his own. He has not provided the court with the names of any

of the lawyers or law firms he contacted or explained when he did so. Even if he

had, the court would not appoint him a lawyer at this point in the case. As the

court has explained, it is dismissing this complaint and giving the plaintiff the

opportunity to file an amended complaint that either states one claim against

multiple defendants or states several claims against the same defendants. The


                                          22

        Case 2:20-cv-01107-PP Filed 09/13/21 Page 22 of 25 Document 29
plaintiff—despite his physical and mental issues—ought to be able to select a

claim and state the who, what, when and where information the court needs to

evaluate it. If the plaintiff files an amended complaint that complies with this

order and the case moves forward, the plaintiff may renew his request for an

attorney if and when he feels that the procedures have become to complicated

for him to handle on his own.

IV.   Conclusion
      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee and WAIVES the requirement that the plaintiff pay an

initial partial filing fee. Dkt. No. 9.

      The court DENIES AS MOOT the plaintiff’s second and third motions to

proceed without prepaying the filing fee. Dkt. Nos. 13, 15.

      The court DENIES WITHOUT PREJUDICE the plaintiff’s requests for

appointment of counsel. Dkt. Nos. 8, 16, 18.

      The court DIRECTS the Clerk of Court to update the plaintiff’s address

to 125 Ogden Street, Belvidere, IL 61008. The court will send all future mail to

the plaintiff at that address.

      The court CONCLUDES that the plaintiff’s complaint fails to state a

claim. Dkt. No. 1.

      The court ORDERS that the plaintiff may file an amended complaint that

complies with the instructions in this order. If the plaintiff chooses to file an

amended complaint, he must do so in time for the court to receive it by the end

of the day on October 8, 2021. If the plaintiff files an amended complaint in


                                          23

        Case 2:20-cv-01107-PP Filed 09/13/21 Page 23 of 25 Document 29
time for the court to receive it by the deadline, the court will screen the

amended complaint as required by 28 U.S.C. §1915A. If the court does not

receive an amended complaint by the end of the day on October 8, 2021, the

court will dismiss this case based on the plaintiff’s failure to state a claim in

the original complaint and will issue the plaintiff a “strike” as required by 28

U.S.C. §1915(g).

        The court ORDERS that the plaintiff must pay the $350 filing fee as he is

able.

        The plaintiff must send each original document he wishes to file to the

court to the following address:

                           Office of the Clerk
                           United States District Court
                           Eastern District of Wisconsin
                           362 United States Courthouse
                           517 E. Wisconsin Avenue
                           Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

        The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court advises the plaintiff that it is

his responsibility to promptly notify the court if he moves or changes his

address. The plaintiff’s failure to keep the court advised of his current address

may result in the court dismissing this case without further notice.



                                          24

         Case 2:20-cv-01107-PP Filed 09/13/21 Page 24 of 25 Document 29
     The court includes with this order the amended complaint form and

accompanying Guide and a copy of the guide entitled, “Answers to Prisoner

Litigants’ Common Questions” and a blank prisoner complaint form.

     Dated in Milwaukee, Wisconsin, this 13th day of September, 2021.

                                   BY THE COURT:


                                   ________________________________________
                                   HON. PAMELA PEPPER
                                   Chief United States District Judge




                                     25

       Case 2:20-cv-01107-PP Filed 09/13/21 Page 25 of 25 Document 29
